          Case 2:12-cv-01924-SM-JCW Document 572 Filed 01/16/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA,                                        CIVIL ACTION
        Plaintiff

    VERSUS                                                           NO. 12-1924

    CITY OF NEW ORLEANS,                                             SECTION “E”
         Defendant


                                           ORDER

           Considering the Motion for Continuance filed by the United States of America; 1

           IT IS HEREBY ORDERED that the motion is denied.


           New Orleans, Louisiana, this 16th day of January, 2019.


                          ______________________________
                                  SUSIE MORGAN
                           UNITED STATES DISTRICT JUDGE




1   R. Doc. 571.
